internal_revenue_service department of the treasury index number u i l dollar_figure washington dc number release date person to contact telephone number refer reply to cc dom fi p 2-plr-102429-99 date date legend company state a year x dear this is in reply to a letter dated date requesting rulings on behalf of company the requested rulings concern the treatment of income from company’s timberlands and timber cutting contracts for purposes of sec_856 of the internal_revenue_code as well as the treatment of certain amounts received as reimbursement for shared personnel and administrative overhead at the time company elects to be taxed as a real_estate_investment_trust reit under sections facts company currently is a state a limited_partnership whose units have been traded on the new york stock exchange since year company is a diversified forest products company engaged in growing and harvesting timber for sale as logs in export and domestic markets the manufacture of lumber plywood and fiberboard products and the sale of wood residuals such as wood chips company owns and manages over million acres of timberland property the timberlands in seven different states and together with its affiliates currently offers over big_number products to its customers company currently is taxed as a partnership for federal_income_tax purposes and therefore pays no federal_income_tax on its earnings or its share of its manufacturing partnership’s earnings company has determined that the benefits of converting to a publicly traded real_estate_investment_trust reit outweigh the future increase in federal_income_tax liability attributable to the operations currently conducted by a plr-102429-99 downstream manufacturing limited_partnership in which company owns an x limited_partnership_interest accordingly company intends to convert into a real_estate_investment_trust through a series of steps the tax consequences of which have been approved in a previously issued private ruling by the service the corporate structure resulting from the various steps referenced above will be a corporation newco that will elect to be taxed as a reit which will own through certain entities that will be disregarded for federal tax purposes the timberlands the non-voting class b stock of a marketing corporation and the non-voting class b stock of three corporate manufacturing subsidiaries newco’s assets will consist primarily of its interest in the timberlands for purposes of sec_856 it is anticipated that newco will dispose_of standing timber held for more than one year pursuant to contracts under which newco will retain an economic_interest in the standing timber consistent with the requirements of sec_631 stumpage contracts persons employed by newco will routinely perform certain services benefitting both the newco and the corporate subsidiaries additionally newco may incur certain overhead or administrative costs on behalf of one or more of the corporate subsidiaries similarly persons employed by the corporate subsidiaries will perform certain services benefitting newco and may incur certain overhead or administrative costs on behalf of newco newco and each of the corporate subsidiaries will agree to an arrangement whereby either the corporate subsidiary will reimburse newco or newco will reimburse the corporate subsidiary for overhead including salaries and administrative costs associated with services performed on behalf of or for the benefit of the other party the reimbursements are intended merely to make each party whole and not to generate a profit newco will not take these reimbursement payments into income nor claim a deduction for expenses_incurred on behalf of a corporate subsidiary rulings requested company requests the following rulings with respect to the formation of reit the timberlands will qualify as real_estate_assets under sec_856 and sec_856 and reit’s interest in the timberlands will qualify as an interest_in_real_property under sec_856 for purposes of sec_856 the value of newco’s interest in the timberlands is the fair_market_value of the timberlands as subject_to stumpage contracts including the value of uncut and unpaid-for standing timber under stumpage contracts plr-102429-99 the difference between the amount_realized by newco from the disposal of timber pursuant to a stumpage contract and the adjusted_basis of such timber shall be considered gain_or_loss from the sale or disposition of real_property under sec_856 and sec_856 and any such gain_or_loss will be from property used in newco’s trade_or_business as defined in sec_1231 timber sold by newco pursuant to a stumpage contract will not be treated as dealer_property for purposes of sec_856 or sec_857 amounts received by newco from the marketing corporation or the three manufacturing subsidiaries as reimbursement for shared personnel and administrative overhead will not constitute gross_income to newco for purposes of sec_856 law and analysis sec_856 provides that a corporation trust or association shall not be considered a real_estate_investment_trust for any taxable_year unless at least percent of its gross_income excluding gross_income from prohibited_transactions is derived from certain sources including gain from the sale_or_other_disposition of stock securities and real_property including interests_in_real_property and interests in mortgages on real_property which is not property described in sec_1221 sec_856 provides that any corporation trust or association shall not be considered a reit for any taxable_year unless at least percent of its gross_income excluding gross_income from prohibited_transactions is derived from certain sources including gain from the sale_or_other_disposition of real_property including interests_in_real_property and interests in mortgages on real_property which is not property described in sec_1221 sec_856 provides that at the close of each quarter of its tax_year at least percent of the value of a reit's total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 provides that not more than percent of the value of a reit's total assets may be represented by securities other than those includible under subparagraph a not greater than percent of the value of the total assets of the reit may be invested in one issuer and the securities may not represent more than percent of the outstanding voting_securities of the issuer sec_856 provides that the term real_estate_assets means real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other qualifying reits sec_856 defines the term interests_in_real_property plr-102429-99 to include fee ownership and co-ownership of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-3 of the income_tax regulations states that local law definitions will not be controlling for purposes of determining the meaning of the term real_property as used in sec_856 and the regulations thereunder sec_856 provides that value means with respect to securities for which market quotations are readily available the market_value to those securities and with respect to other_securities and assets fair value as determined in good_faith by the trustees except that in the case of securities of reits the fair value shall not exceed market_value or asset value whichever is higher it is a long-standing principle of law that standing timber is treated as real_property for federal_income_tax purposes in hutchins v king 68_us_53 the supreme court stated that timber growing upon the land constituted a portion of the realty more recently the court in 115_fsupp_931 w d wis stated that growing timber under the common_law and the law of the united_states has always been considered a portion of the real_property and the owner of that timber had an interest in so much of the soil as was necessary to sustain it finally the service ruled in revrul_72_515 1972_2_cb_466 that timber growing on the land is part of the land and that an exchange of timberlands of different qualities nevertheless constitutes a like_kind exchange because both are land held for investment sec_631 provides that in the case of the disposal of timber held for more than one year before the disposal by the owner thereof under any form or type of contract by virtue of which the owner retains an economic_interest in the timber the difference between the amount_realized from the disposal of the timber and the adjusted depletion basis thereof shall be considered as though it were a gain_or_loss as the case may be on the sale of the timber the date of the disposal of the timber shall be deemed to be the date the timber is cut but if payment is made to the owner under the contract before the timber is cut the owner may elect to treat the date of payment as the date of disposal of the timber for purposes of this section the term owner means any person who owns an interest in the timber including a sublessor and a holder of a contract to cut timber sec_1_631-2 provides that in the case of a disposal of timber with a retained economic_interest the provisions of sec_1231 apply and such timber shall be considered property_used_in_the_trade_or_business for the taxable_year in which it is considered to have been sold along with other_property of the taxpayer used_in_the_trade_or_business as defined in sec_1231 whether or not such timber is property held by the taxpayer for sale to customers in the ordinary_course_of_his_trade_or_business plr-102429-99 in order for there to be a disposal of timber under a contract for purposes of sec_631 the lessee must have a contractual obligation to cut specified timber see eg revrul_77_229 1977_2_cb_210 citing 251_f2d_163 9th cir 284_f2d_348 9th cir 302_f2d_289 5th cir opinion amended and reh den 305_f2d_557 cert_denied 371_us_921 sec_1_631-2 provides that in order to be the owner of timber a taxpayer must have a right to cut timber for sale on its own account or for use in its trade_or_business neither sec_631 nor the regulations thereunder provide guidance on what constitutes a retained economic_interest sec_1_611-1 however provides that an economic_interest is possessed when the taxpayer has acquired by investment any interest in standing timber and secures by any form of legal relationship income derived from the severance of the timber to which the taxpayer must look for a return_of_capital in other words an owner retains an economic_interest under a timber cutting contract if the amount of the payment for the timber depends solely on the actual quantity of timber cut in this case company represents that because title to the designated timber including the risk of loss due to casualty stays with newco until the timber is severed and paid for and because payments to newco are based on the volume of timber severed from the property as determined by scaling or weighing newco will have a retained economic_interest for purposes of sec_631 based upon the facts and representations made by company newco’s dispositions of merchantable timber pursuant to the stumpage contracts may satisfy the requirements of sec_631 for timber held by company for more than one year at the time it is cut sec_1231 generally provides that gain_or_loss on the sale_or_exchange of property used in a trade_or_business will be treated as gain_or_loss from the sale_or_exchange of a capital_asset sec_1231 provides that property used in a trade_or_business includes timber to which sec_631 applies one of the principal purposes for the income restrictions imposed by sec_856 and sec_856 of the code is to ensure that the vast bulk of the reit's income is from passive sources and not from the active_conduct_of_a_trade_or_business see h_r rep no 86th cong 2d sess c b the requirement that a reit’s income be derived from passive sources is similar to the requirement under sec_511 that exempt_organizations derive their income from passive sources in order to avoid taxation on unrelated_business_taxable_income ubti sec_512 excludes from ubti all gains or losses from the sale exchange or other_disposition of property other than stock_in_trade plr-102429-99 that would be inventory if on hand at the close of the year or property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business sec_1_512_b_-1 provides in part that the exclusion from ubti under sec_512 does not apply with respect to the cutting of timber which is considered upon the application of sec_631 as a sale_or_exchange of timber therefore amounts received as payments for timber under contracts governed by sec_631 are considered to yield income from passive sources that is excluded from ubti under sec_512 similarly the gains derived from a timber cutting contract governed by sec_631 like the contract described above will satisfy congressional intent that reit income be derived from passive sources revrul_84_138 1984_2_cb_123 holds that where the subsidiary of a regulated_investment_company reimbursed its parent for amounts paid_by the parent for expenses_incurred on behalf of the subsidiary the reimbursement was tantamount to the repayment of a loan based on the theory that incurring an expense on behalf of another is in effect the extension of credit to the person for whom the expense is incurred thus the reimbursement was not included in the gross_income of the parent accordingly based upon the information submitted and representations made we conclude that company’s timberlands including those timber lands that are subject_to the stumpage contracts will be considered real_estate_assets or interests_in_real_property for purposes of sec_856 and c the value of company’s timberlands and its retained economic_interest in timberlands that are subject_to timber cutting contracts governed by sec_631 is the fair_market_value of the real_estate including the value of the uncut and unpaid-for timber under the stumpage contracts consequently as provided under sec_631 the difference between the amount_realized by company from the disposal of timber pursuant to a stumpage contract and the adjusted_basis for depletion of the disposed timber shall be considered gain from the sale or disposition of real_property under sec_856 and sec_856 moreover amounts received by newco from the marketing corporation or the three manufacturing subsidiaries as reimbursement for shared personnel and administrative overhead will not constitute gross_income to newco for purposes of sec_856 no opinion is expressed and no determination is made regarding the application of sec_631 to the taxpayer’s proposed disposals of timber this ruling is predicated on the taxpayer’s representations that the proposed transactions involving timber lands will constitute disposals of timber with a retained economic_interest within the meaning of sec_631 of the code plr-102429-99 no opinion is expressed or implied as to the federal tax consequences of this transaction under any provision not specifically addressed herein furthermore no opinion is expressed concerning whether newco otherwise qualifies as a reit under subchapter_m part ii of chapter of the code moreover no opinion is expressed whether newco meets the ten percent voting_securities limitation of sec_856 of the code through its direct or indirect interest in the manufacturing subsidiaries no opinion is expressed on the characterization under sec_856 of any payments except those discussed in the previous paragraph or income received by newco from the manufacturing subsidiaries or on the effect under sec_857 to newco of activities engaged in by the manufacturing subsidiaries this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely assistant chief_counsel financial institutions products ____________________________ by william e coppersmith chief branch
